Field, J.
The Pub. Sts. e. 191, § 6, provide that the statement of the just and true account which the person claiming a lien must file in the registry of deeds “ shall be subscribed and sworn to by the person claiming the lien, or by some one in his behalf.” The statement filed by the petitioner was subscribed by him, and sworn to before a justice of the peace, and a certificate of the oath was attached to the statement by the justice, who subscribed his name, but did not add the title of his office. We think that this omission did not render the filing of the statement void, and that the fact that the person by whom the oath was administered was authorized to administer it may be proved by evidence. There is nothing in the statute that in terms requires any certificate of the oath, although the statute, construed with reference to well-known usages, undoubtedly implies that the statement shall have a jurat attached. Affidavits and depositions, lawfully taken by a person authorized to take them, are not to be treated as unsworn statements because tbe magistrate has not added to the certificate signed by him the name of his office. Courts permit the certificate to be amended, or, without an amendment, admit evidence of the authority of the person by whom they were taken, if they do not take judicial notice of it. In this case, if the statement appeared on its *382face to have been sworn to, we think that it could be filed; and if, in fact, it was sworn to before a person authorized to administer an oath, we think that there was a compliance with the statute. See Hitchings v. Ellis, 1 Allen, 475; McKinney v. Wilson, 133 Mass. 131; Hunter v. Le Conte, 6 Cowen, 728; People v. Rensselaer Common Pleas, 6 Wend. 543.

Exceptions overruled.